 Case 1:20-cr-00087-RPK Document 38 Filed 10/27/20 Page 1 of 2 PageID #: 153


                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
ALB:ADW                                           271 Cadman Plaza East
F. #2020R00142                                    Brooklyn, New York 11201


                                                  October 27, 2020

By ECF and Email

Gordon Mehler, Esq.
Mehler Law PLLC
747 Third Avenue, 32nd Floor
New York, New York 10017

             Re:      United States v. Keith Levy
                      Criminal Docket No. 20-87 (RPK)

Dear Mr. Mehler:

               Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the
government hereby provides additional discovery with respect to the above-referenced
matter. This disclosure supplements the government’s earlier disclosures under cover of
letter dated March 5, 2020, May 8, 2020 and August 13, 2020. The government renews its
request for reciprocal discovery from the defendant.

             The enclosed contains the following:

                    A recording of a July 28, 2019 phone call between the defendant and
                     Pharoah Cochrane, an inmate at a Rikers Island jail facility, Bates-
                     numbered LEVY000145; and

                    Recordings of phone calls made or received by the defendant between
                     March 31, 2020 and August 12, 2020, while incarcerated at the
                     Metropolitan Detention Center, Bates-numbered LEVY000146.
 Case 1:20-cr-00087-RPK Document 38 Filed 10/27/20 Page 2 of 2 PageID #: 154




               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:     /s/ Andrew D. Wang
                                                  Andrew D. Wang
                                                  Assistant U.S. Attorney
                                                  (718) 254-6311

Enclosures

cc:    Clerk of the Court (RPK) (by ECF) (without enclosures)




                                              2
